     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 1 of 13 Page ID #:1




 1   ALTUS LAW FIRM
     Andrew J. Jaramillo (198303)
 2   andrew.jaramillo@altuslawfirm.com
 3   Sean T. Nguyen (206245)
     sean.nguyen@altuslawfirm.com
 4   5 Park Plaza, Suite 200
     Irvine, California 92614
 5   (949) 346-3391
 6
     Attorneys for Plaintiff
 7   WENDY CUNNING

 8
 9                                  UNITED STATES DISTRICT COURT
10                                CENTRAL DISTRICT OF CALIFORNIA
11
12   WENDY CUNNING, an individual,                     )   Case No.:
                                                       )
13                                                     )
                               Plaintiff,              )   COMPLAINT FOR:
14                                                     )
           vs.                                         )   (1) Violation of Whistleblower Protections
                                                       )   under the Sarbanes-Oxley Act (18
15                                                     )
     SKYE BIOSCIENCE, INC., a Nevada                       U.S.C. § 1514A et seq.);
                                                       )
16   Corporation; and DOES 1-10, inclusive,            )
                                                       )   (2) Retaliation under California Labor
17                             Defendant.              )   Code § 1102.5;
                                                       )
18                                                     )
                                                       )   (3) Wrongful Termination in Violation of
19                                                     )   Public Policy;
                                                       )
20                                                     )   (4) Intentional Inflection of Emotional
                                                       )   Distress
21                                                     )
                                                       )
22                                                     )      JURY TRIAL DEMANDED
                                                       )
23
24           Plaintiff WENDY CUNNING (hereinafter “Plaintiff”), on behalf of herself, demanding

25   trial by jury of all issues joined herein, alleges as follows:

26                             THE PARTIES, JURISDICTION, AND VENUE

27           1.       Plaintiff is, and at all times mentioned herein was, a resident of Orange County

28   California.

                                                       -1-

                                                 COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 2 of 13 Page ID #:2




 1           2.       Defendant SKYE BIOSCIENCE, INC. (“Defendant” or “the Company”) is a
 2   corporation organized and existing under the laws of the state of Nevada and – despite multiple
 3   name changes and office relocations – has always operated from its principal place of business in
 4   California. Defendant was first organized in 2015 and was originally named “Nemus Bioscience,
 5   Inc.” At that time, its principal place of business was Costa Mesa, California. Shortly thereafter,
 6   however, it relocated its principal place of business to Long Beach, California. On or around
 7   March 25, 2019, Defendant changed its named to “Emerald Bioscience, Inc.” On or around
 8   August 2020, Defendant again relocated its principal place of business, this time to San Diego,
 9   California. Finally, on or around January 15, 2021, Defendant changed its name again to its
10   current iteration.
11           3.       Plaintiff does not presently know the true names and capacities of the defendants
12   sued herein as Does 1 through 10, inclusive. Plaintiffs will seek leave of court to amend this
13   Complaint to allege said defendants’ true names and capacities as soon as plaintiff ascertains
14   them.
15           4.       Defendant is a biopharmaceutical company that focuses on the development and
16   commercialization of bioengineered cannabinoid-based therapeutics. The Company's lead
17   product candidate is NB1111, for the treatment of glaucoma, but its products pipeline can be
18   used for other ocular therapeutics.
19           5.       Plaintiff was an employee of Defendant until she was wrongfully terminated on
20   July 18, 2019.
21           6.       The jurisdiction of this Court over the subject matter of this action is predicated
22   on 28 U.S.C. §1331. This is a civil action arising under the Constitution, laws, or treaties of the
23   United States. The jurisdiction of this Court over the subject matter of this action is further
24   predicated on 28 U.S.C. §1367, as all claims in this matter form part of the same case or
25   controversy.
26           7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because all of
27   the events giving rise to the claims alleged herein arose in Los Angeles County, when
28   Defendant’s principal place of business was in Long Beach, California.

                                                       -2-

                                                 COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 3 of 13 Page ID #:3




 1           8.      Additionally, under 28 U.S.C. §1391(c), Defendant is subject to this Court’s
 2   personal jurisdiction with respect to this civil action because at all relevant times during
 3   Plaintiff’s employment, Defendant was authorized to transact business within the Los Angeles
 4   County, California. Defendant conducted day-to-day commercial activities within Los Angeles
 5   County. Thus, Defendant has engaged in substantial, continuous, and systematic activities within
 6   Los Angeles County, providing for a fair and reasonable basis for the exercise of personal
 7   jurisdiction over Defendant by this Court in this venue.
 8           9.      Additionally, Plaintiff has satisfied all administrative prerequisites necessary to
 9   bring this action. On January 3, 2020, Plaintiff timely filed a complaint with the United States
10   Department of Labor’s (“DOL”) Occupational Safety and Health Administration (“OSHA”)
11   setting forth arguments and data to establish that Defendant violated several laws, including the
12   Sarbanes-Oxley Act, 18 U.S.C. § 1514A (“SOX”).
13           10.     Because more than one hundred and eighty (180) days have passed since Plaintiff
14   filed her complaint with OSHA, and given that it did not conclude its investigation in an
15   expeditious timeframe, Plaintiff is entitled to seek judicial action in federal district court.
16           11.     Accordingly, Plaintiff has exhausted all requisite administrative remedies and will
17   file a copy of the file-stamped complaint with the OSHA within seven (7) days after the date of
18   this filing.
19                             UNDERLYING FACTUAL ALLEGATIONS
20           12.     On April 20, 2016, Defendant, then known as Nemus Bioscience, entered into an
21   Independent Consultant Agreement with Plaintiff to provide services to the company.
22           13.     In March 2018, Defendant hired Plaintiff as its Vice President of Business
23   Operations, reporting to the Company’s Chief Executive Officer, Dr. Brian Murphy (“Dr.
24   Murphy”). In that role, Plaintiff managed all business operations, which included supporting
25   pre-clinical and clinical development operations, leading all new product planning activities,
26   business development and set forth the corporate strategy for Defendant and supported Dr.
27   Murphy in investor relations activities.
28

                                                       -3-

                                                 COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 4 of 13 Page ID #:4




 1   Defendant’s Deceptive Press Release on its THC Treatment
 2          14.     One of Defendant’s principal therapeutics is using its THC treatment for
 3   glaucoma. To that end it retained Glauconix Biosciences (“Glauconix”) to test the treatment’s
 4   efficacy.
 5          15.     Glauconix studied three donors in total and while its February 2019 preliminary
 6   findings were encouraging, found that one of the donors did not respond to the THC treatment.
 7          16.     Notably, in its preliminary analysis on February 1, 2019, Glauconix concluded
 8   that additional donors would be needed to confirm the effectiveness of the treatment and how
 9   Defendant’s treatment effected diseased tissue:
10          Donor 2 glaucomatous-induced 3D-HTM samples did not respond to any of the
11          THC treatments. Additional donors are needed to confirm the efficacy of THC in
12          glaucomatous HTM.”
13          “It is important to note that at the protein level for 0.1 μM and 0.5 μM THC, no
14          significant changes in paxillin or alpha smooth muscle actin were observed; this
15          may be due to not enough donors used in the experiments. Additional donors may
16          be needed. (Emphasis added).
17          17.     Accordingly, Glauconix asked on several occasions to study more donors, and
18   even in its final study report provided on April 3, 2019, it determined that an additional two
19   donors were needed:
20           We believe that using 2 new donors will help shed additional insight on the
21          mechanism of action trends we have already observed in SOW No. 1. Hopefully,
22          this add-on work will provide more strength/significance to the existing data.
23          18.     Nevertheless, Dr. Murphy intentionally and misleadingly issued press-release on
24   March 12, 2019, based on incomplete data and well ahead of the final study report. Despite
25   Glauconix repeatedly informing Defendant of its study’s limitations and that more donors were
26   needed, the March 12, 2019 press release nevertheless overstated the study’s finding in asserting
27   that “These studies were significant across a spectrum of findings.” (Emphasis added).
28

                                                       -4-

                                               COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 5 of 13 Page ID #:5




 1          19.       Plaintiff did not realize the ramifications of Dr. Murphy’s fraudulent press release
 2   until a week later, as she was on vacation at the time the press release was drafted and issued.
 3          20.       When Plaintiff pressed Dr. Murphy about further studies that Glauconix had
 4   repeatedly requested Defendant to conduct, Dr. Murphy admitted that his March 12, 2019 press
 5   release was based on incomplete data, but he refused to authorize the additional studies because
 6   it would require him to ask Defendant’s board of directors to spend more money.
 7          21.       As Dr. Murphy had intended, the March 12, 2019 press release generated
 8   significant positive publicity for Defendant, including press coverage about the study and its
 9   purported findings. Defendant’s share price would shortly thereafter hit an all-time high.
10          22.       Dr. Murphy fully understood the significance and illegality of the press release
11   because he had sent to Plaintiff two separate emails in September 2018 discussing SEC
12   enforcement actions warning that cannabinoid startups (like Defendant) often issue false or
13   misleading information, including press releases.
14          23.       One SEC alert specifically warned about companies that spread false information
15   and issue implausible press releases:
16          Fraudsters may manipulate stock prices (for example, causing them to rise or fall
17          dramatically) by spreading false and misleading information about a company.
18          Microcap stocks, some of which are penny stocks and/or nanocap stocks, may be
19          more susceptible to market manipulation than stocks of larger companies. This is
20          because information about microcap companies may be hard to find and microcap
21          stocks historically have less liquidity. Be cautious if you spot red flags of microcap
22          fraud:
23          False press releases. Press releases that seem implausible may indicate that the
24          company’s stock is being hyped solely to drive up its stock price. (Emphasis
25          added).
26          24.       To cover up his malfeasance, Dr. Murphy attempted to ascribe to Plaintiff
27   authorship of a publication regarding the Glauconix study to be presented at the American
28   Academy of Ophthalmology (AAO), despite Plaintiff not meeting authorship criteria and

                                                       -5-

                                                 COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 6 of 13 Page ID #:6




 1   explaining so several times to him. Plaintiff, who did not want to be associated with the
 2   deceptive study results and knew she did not meet authorship criteria, therefore resisted Dr.
 3   Murphy’s multiple attempts to include her as an author.
 4   Defendant’s Other Fraudulent Acts That Deceived Investors
 5          25.     Dr. Murphy also reported grossly inaccurate market sizing analyses to Emerald’s
 6   investors, its board of directors, the licensor (the University of Mississippi (“UM”)), and the
 7   media about both the non-alcoholic steatohepatitis (NASH) and the endometriosis therapeutic
 8   areas in June 2019. He did so by changing Plaintiff’s findings and presented her work in a
 9   deceptive manner. During a meeting on July 9, 2019, Plaintiff questioned Dr. Murphy about how
10   and where he obtained the market size numbers, as they were different than those in the reports
11   she had seen. She followed up again the following day and this finally prompted Dr. Murphy to
12   report the correct market size numbers.
13          26.     In 2018, Dr. Murphy provided insider information to a key shareholder regarding
14   the inner workings of the company (at the time still Nemus Bioscience) and Emerald Health
15   Sciences, Inc. (“EHS”), Defendant’s majority shareholder. More specifically, Dr. Murphy shared
16   details with this investor about the board of directors’ decisions regarding the company’s
17   development prioritization, releasing key licenses back to UM and other the tradeoff decisions
18   with other cannabinoid companies within the EHS family of companies.
19          27.     Dr. Murphy admitted to Plaintiff that he was attempting to convince this investor
20   to provide funds for him to start his own cannabinoid company and promised to take her over
21   with him to the new company. Given the obvious conflict of interest with her position and
22   fiduciary duty to the company, Plaintiff declined, to Dr. Murphy’s dismay.
23          28.     Later, Dr. Murphy revealed to Plaintiff that the investor had declined to invest in
24   his proposed new company and had instead simply sold all his shares in Defendant. Plaintiff told
25   Dr. Murphy that this might be considered insider trading and problematic, but Dr. Murphy
26   ignored her protest.
27          29.     Dr. Murphy also recommended releasing several of the company’s cannabinoid
28   licenses back to UM while simultaneously seeking a job as CEO at a competing company,

                                                     -6-

                                               COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 7 of 13 Page ID #:7




 1   Teewinot Life Sciences (“Teewinot”), with the intention of getting those released licenses signed
 2   under Teewinot.
 3          30.     Dr. Murphy also convinced Defendant’s Board of Directors to release all but the
 4   ocular licenses back to University of Mississippi (“UM”) in order to further his personal
 5   interests. He informed Plaintiff that he had successfully convinced the Board to return the
 6   licenses back to UM, which he planned to later acquire as the CEO of a different company.
 7          31.     It was only after that company refused to offer him the CEO position, but instead
 8   a lesser role, that Dr. Murphy went back to Defendant’s Board to convince its members to
 9   change their collective mind in relinquishing the licenses because they might be used by the
10   other company to compete and undercut Defendant’s own strategic plans.
11          32.     Plaintiff engaged in protected activity when she complained and protested
12   numerous times to Dr. Murphy about multiple violations of law. Plaintiff reasonably believed
13   that the company’s conduct – misleading investors and insider trading – were violations of SOX,
14   securities laws and other possible legal violations, particularly since Dr. Murphy signed all of the
15   company’s quarterly and annual filings and made multiple presentations to investors based on
16   false and/or misleading information.
17          33.     As a result of Plaintiff’s repeated protests against Dr. Murphy’s above deceptive
18   acts, she was retaliated against. Specifically, Plaintiff’s role in the company was marginalized
19   and she was assigned demeaning administrative tasks (while simultaneously denying her
20   calendar functions to perform them) and was removed from key vendor meetings for the
21   company, something pivotal to Plaintiff’s role as its Vice President of Operations. Ultimately,
22   Defendant terminated Plaintiff on July 18, 2019, because of her complaints and protests.
23          34.     After Plaintiff was terminated, Plaintiff raised each of the above wrongful and
24   illegal acts to Defendant through its Board of Directors and attorneys. However, Defendant
25   ignored Plaintiff’s notifications, retained Dr. Murphy and denied his unlawful acts in an effort to
26   conceal Defendant’s wrongdoing to the public and investors.
27
28

                                                     -7-

                                               COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 8 of 13 Page ID #:8




 1                                    FIRST CLAIM FOR RELIEF
 2      RETALIATION IN VIOLATION OF SARBANES-OXLEY ACT, 18 U.S.C. § 1514A
 3          35.     Plaintiff incorporates by reference the allegations made in the preceding
 4   paragraphs of the Complaint as though fully stated herein.
 5          36.     SOX prohibits a publicly traded company, including its subsidiaries and affiliates,
 6   from discriminating against an employee for reporting information that the employee reasonably
 7   believes constitutes mail fraud, wire fraud, bank fraud, securities or commodities fraud, a
 8   violation of any SEC rule or regulation, or any provision of federal law relating to fraud against
 9   shareholders, when the information is provided to a federal regulatory or law enforcement
10   agency, a person with supervisory authority over the employee, or any other person working for
11   the employer who has the authority to investigate, discover, or terminate misconduct.
12   Specifically, 18 U.S.C. §1514A(a)(1)(c) provides that:
13          No [publicly-traded] company. . . or any officer, employee, contractor,
14          subcontractor, or agent of such company . . . may discharge . . . an employee . . .
15          because of any lawful act done by the employee . . to provide information . . .
16          regarding any conduct which the employee reasonably believes constitutes a
17          violation of [18 U.S.C.] section 1341, 1343, 1344, or 1348, any rule or regulation
18          of the Securities and Exchange Commission, or any provision of Federal law
19          relating to fraud against shareholders, when the information or assistance is
20          provided to . . . a person with supervisory authority over the employee . . . .
21          37.     Plaintiff engaged in activity protected under SOX by complaining about and
22   protesting Defendant’s conduct which she reasonably believed constituted a violation of SOX,
23   any rule or regulation of the Securities and Exchange Commission, or any provision of Federal
24   Law relating to fraud against shareholders and potential investors. These included, but are not
25   limited to, violating SEC Rule 10-b5, 17 CFR § 240.10b-5 (prohibiting misrepresentations or
26   omissions made in connection with the sale of a security and prohibiting insider trading), and
27   violating SOX sections 302, 15 U.S.C. §7241 and 404, 15 U.S.C. §7262 (prohibiting filing of
28   financial reports with the SEC that contain material untrue or misleading statements).

                                                     -8-

                                               COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 9 of 13 Page ID #:9




 1          38.     Plaintiff provided this information and protested against the unlawful acts to
 2   Defendant’s CEO and its Chief Financial Officer.
 3          39.     Defendant retaliated against Plaintiff by marginalizing her, taking away her job
 4   duties, and, ultimately, terminating her employment.
 5          40.     Defendant acted intentionally with malice and reckless disregard for Plaintiff’s
 6   rights under SOX.
 7          41.     Defendant’s actions have caused and will continue to cause Plaintiff substantial
 8   economic loss, including lost salary, bonuses, benefits, equity grants, and other compensation,
 9   damage to her professional reputation, and emotional distress.
10          42.     Plaintiff is entitled to recover attorneys’ fees and costs for bringing this action
11   pursuant to SOX.
12                                   SECOND CLAIM FOR RELIEF
13        RETALIATION IN VIOLATION OF CALIFORNIA LABOR CODE § 1102.5(b)
14          43.     Plaintiff incorporates by reference the allegations made in the preceding
15   paragraphs of the Complaint as though fully stated herein.
16          44.     At all times mentioned herein, California’s Whistleblower Protection Act, Labor
17   Code Section 1102.5, was in full force and effect and was fully binding upon Defendants.
18   Subsection (b) of that statute prohibits employers from retaliating against their employees:
19          “for disclosing information, or because the employer believes that the employee disclosed
20          or may disclose information, to a government or law enforcement agency, to a person
21          with authority over the employee or another employee who has the authority to
22          investigate, discover, or correct the violation or noncompliance . . . if the employee has
23          reasonable cause to believe that the information discloses a violation of state or federal
24          statute, or a violation of or noncompliance with a local, state, or federal rule or
25          regulation.”
26          45.     Labor Code Section 1102.5 (c) further expands California’s whistleblower
27   protection to employees who, like Plaintiff, refuse to “to participate in an activity that would
28

                                                      -9-

                                                COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 10 of 13 Page ID #:10




 1    result in a violation of state or federal statute, or a violation or noncompliance with a state or
 2    federal rule or regulation.”
 3             46.     Defendant retaliated against Plaintiff by, among other things, terminating her
 4    employment because she complained about, and refused to participate in, Defendant’s numerous
 5    violations of state and federal law, including but not limited to violating SEC Rule 10-b5, 17
 6    CFR § 240.10b-5 (prohibiting material misrepresentations or omissions made in connection with
 7    the sale of a security and prohibiting insider trading), SOX sections 302, 15 U.S.C. §7241 and
 8    404, 15 U.S.C. §7262 (prohibiting filing of financial reports with the SEC that contain material
 9    untrue or misleading statements), California Corporations Code § 25401 (prohibiting untrue
10    statements in connection with the offer, sale or purchase securities). In doing so, Defendant
11    violated Labor Code Section 1102.5.
12             47.     As a direct, foreseeable and proximate result of Defendant’s unlawful actions,
13    Plaintiff has suffered economic damages including back pay, front pay, equity, benefits and other
14    compensation.
15             48.     As a direct, foreseeable, and proximate result of Defendant’s unlawful actions,
16    Plaintiff has suffered severe emotional distress, humiliation, shame, and embarrassment, all to
17    Plaintiff’s damage in an amount to be proven at the time of trial.
18             49.     Defendant committed the acts herein despicably, maliciously, fraudulently, and
19    oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive
20    amounting to malice, and in conscious disregard of the rights and safety of Plaintiff and others.
21    Furthermore, all such actions by Defendant, its employees and agents, and each of them as herein
22    alleged, were known, ratified and approved by the officers or managing agents of Defendant.
23    Plaintiff is thus entitled to recover punitive damages from Defendant in an amount according to
24    proof.
25                                      THIRD CLAIM FOR RELIEF
26                   WRONFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
27             50.     Plaintiff incorporates by reference the allegations made in the preceding
28    paragraphs of the Complaint as though fully stated herein.

                                                       -10-

                                                 COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 11 of 13 Page ID #:11




 1             51.     Defendant illegally terminated Plaintiff from her employment because of her
 2    complaints about, and refusal to participate in, Defendant’s violation of California’s wage and
 3    hours laws and federal and state health and safety laws, as described herein. This termination
 4    was in violation of the public policies expressed in SOX, California Labor Code Section 1102.5,
 5    and various state and federal laws prohibiting fraud and insider trading.
 6             52.     As a direct, foreseeable and proximate result of Defendant’s unlawful actions,
 7    Plaintiff has suffered economic damages including back pay, front pay, equity, benefits and other
 8    compensation.
 9             53.     As a direct, foreseeable, and proximate result of Defendant’s unlawful actions,
10    Plaintiff has suffered severe emotional distress, humiliation, shame, and embarrassment, all to
11    Plaintiff’s damage in an amount to be proven at the time of trial.
12             54.     Defendant committed the acts herein despicably, maliciously, fraudulently, and
13    oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive
14    amounting to malice, and in conscious disregard of the rights and safety of Plaintiff and others.
15    Furthermore, all such actions by Defendant, its employees and agents, and each of them as herein
16    alleged, were known, ratified and approved by the officers or managing agents of Defendant.
17    Plaintiff is thus entitled to recover punitive damages from Defendant in an amount according to
18    proof.
19                                     FOURTH CLAIM FOR RELIEF
20                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
21             55.     Plaintiff incorporates by reference the allegations made in the preceding
22    paragraphs of the Complaint as though fully stated herein.
23             56.     By engaging in the conduct described herein including but not limited to the
24    unlawful and retaliatory acts set forth above, Defendant intentionally inflicted emotional distress
25    upon Plaintiff. Specifically, Defendant’s conduct was extreme and outrageous in that it exceeded
26    all bounds of that usually tolerated in a civilized community. Further, Defendants’ conduct was
27    undertaken with the intent of causing, or in reckless disregard of the probability of causing,
28

                                                       -11-

                                                 COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 12 of 13 Page ID #:12




 1    severe emotional distress to Plaintiff. Finally, Plaintiff did, in fact, suffer severe or extreme
 2    emotional distress, and this was proximately caused by Defendant’s actions.
 3            57.        As a direct, foreseeable and proximate result of Defendant’s unlawful actions,
 4    Plaintiff has suffered economic damages including, but not limited to, substantial losses of
 5    earning and other employment benefits and long-term losses in her income caused by the
 6    unlawful termination he suffered, and she has not been able to obtain subsequent employment.
 7            58.        As a direct, foreseeable, and proximate result of Defendant’s conduct, as alleged
 8    herein, Plaintiff has suffered and continues to suffer general damages and emotional distress in
 9    the form of financial distress, great anxiety, severe stress, depression, loss of sleep, loss of
10    enjoyment of life, humiliation, embarrassment, anger, the precise amount of which will be
11    proven at trial.
12    WHEREFORE Plaintiff seeks judgment against Defendant:
13    A.      Awarding Plaintiff “all relief necessary to make [her] whole” pursuant to 18 U.S.C. §
14    1514A(c)(1) & (2)(B), including, but not limited to:
15            1.         Awarding Plaintiff her monetary damages consisting of back pay, with interest, as
16    well as front pay in an amount not readily ascertainable but to be determined upon a full trial on
17    the merits;
18            2.         Awarding Plaintiff her monetary damages for the retaliatory deprivation of her
19    likely equity awards by Defendant in an amount not readily ascertainable but to be determined
20    upon a full trial on the merits.
21            3.         Awarding Plaintiff emotional distress damages for the anxiety and emotional
22    distress which she experienced from her retaliatory discharge in an amount not readily
23    ascertainable but to be determined upon a full trial on the merits.
24            4.         Pay a civil penalty of $10,000 for each violation under Labor Code §1102.5.
25            5.         Awarding Plaintiff reputational damages for the reputational harm that she has
26    experienced from her retaliatory discharge in an amount not readily ascertainable but to be
27    determined upon a full trial on the merits.
28

                                                        -12-

                                                   COMPLAINT
     Case 8:21-cv-00710-DOC-KES Document 1 Filed 04/16/21 Page 13 of 13 Page ID #:13




 1           6.      Compensating Plaintiff for all additional special damages sustained as a result of
 2    the discharge and retaliation, including litigation costs, expert witness fees, and reasonable
 3    attorney fees; and
 4           7.      Granting such other and further relief as the Court deems appropriate.
 5    B.     Awarding Plaintiff all other remedies available under the law.
 6
 7                                     DEMAND FOR JURY TRIAL
 8           Plaintiff hereby demands a jury trial pursuant to Federal Rule of Civil Procedure 38(a).
 9
10
11    Dated: April 16, 2021                             /s/ Sean T. Nguyen
                                                        ALTUS LAW FIRM
12
                                                        Attorneys for Plaintiff
13                                                      WENDY CUNNING
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -13-

                                                COMPLAINT
